Citation Nr: 0104390	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran's son became helpless or permanently 
incapable of self-support prior to attaining the age of 
eighteen years.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  The veteran's son was born in May 1980.

This appeal arises from an April 1998 rating decision of the 
Columbia, South Carolina, regional office (RO) which 
determined that the veteran was not entitled to additional VA 
benefits for his son as a helpless child under the provisions 
of 38 C.F.R. § 3.356.  The notice of disagreement was 
received in June 1998.  The statement of the case was issued 
in June 1998.  The veteran's substantive appeal was received 
in September 1998.

In November 2000, a hearing was held at the RO before a 
member of the Board of Veterans' Appeals (Board) rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The veteran contends that the RO committed error in denying 
his claim for VA benefits for his son as a helpless child.  
VA provides dependency benefits for children of veterans 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at or before the date of 
attaining the age of 18 years.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 1991); 38 C.F.R. §§ 3.315(a), 3.356 (2000). The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
"an adjudicatory body's focus of analysis" in such cases 
"must be on the claimant's condition at the time of his or 
her 18th birthday . . . ." The Court also noted,

[T]he Board must make an initial 
determination as to the claimant's 
condition at the delimiting age. If the 
claimant is shown to have been capable of 
self-support at 18, the Board need go no 
further. If, however, the record reveals 
that he or she was permanently incapable 
of self-support at 18, the Board must 
point to evidence that her condition has 
changed since that time.

Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 
Golliday v. Brown, 7 Vet. App 249, 255 (1994).

In this case, the relevant evidence consists of a letter, 
dated in April 1998, from a private physician, D.F. Kendall, 
M.D., in which the doctor stated that the veteran's son had 
been receiving care for schizoaffective disorder since 1995.  
She said the veteran's son had had numerous inpatient 
hospitalizations since that time.  Although the psychotic 
symptoms were well controlled with medication, the doctor 
reported that the veteran's son had some significant 
cognitive decline as well as some problems with social 
judgment and peer interactions.  Further, while the veteran's 
son was observed to be very motivated and eager to become 
gainfully employed, Dr. Kendall said she would not recommend 
that he seek employment based on his chronic and severe 
mental illness.  She noted, however, that the veteran's son 
could certainly benefit from community mental health support 
and vocational rehabilitation once he came eligible for those 
services at age 18.  At the time this letter was written, the 
veteran's son was approximately one (1) month away from his 
eighteenth birthday.

The RO denied the veteran's claim on the basis that the 
evidence was insufficient to show that his son was 
permanently incapable of self support prior to his eighteenth 
birthday.  The RO noted that Dr. Kendall had described the 
veteran's son as very motivated and a good candidate for 
vocational rehabilitation.  However, contrary to the Court's 
holding in Dobson, the RO focused on the possible future 
condition of the veteran's son rather than making an initial 
determination about his condition at the age of 18.  See also 
Golliday, 7 Vet. App. at 255 (holding that the first part of 
the test requires that only evidence regarding the child's 
condition as of the child's 18th birthday be considered; 
then, if the child is found to have been disabled as of his 
or her 18th birthday, the second part of the two-part test 
requires consideration of evidence as to the current 
condition of the child).  The proper standard for evaluating 
the veteran's claim for compensation under 38 C.F.R. § 3.356 
must be applied.

Further, during the course of a personal hearing before the 
undersigned in November 2000, the veteran's son indicated 
that he experienced his initial psychiatric break when he was 
16 years old.  He reported being hospitalized at Toumey 
Hospital for 30 days at that time.  He stated he had had 
subsequent hospitalizations at a Charter Rivers mental health 
facility.  The veteran's son said that he had participated in 
a vocational rehabilitation program, but that he had not had 
much success through that program.  He also indicated that he 
had been fired from several jobs due to his psychiatric 
disability.

With the exception of treatment records from Charter Rivers 
dated in September 1996, there is no evidence that the RO 
made any attempt to obtain the hospital records from Toumey 
Hospital and the previous admission(s) to Charter Rivers, the 
clinical records from Dr. Kendall, and any reports pertaining 
to the participation of the veteran's son in the state 
vocational rehabilitation program.  These records could be 
vital in determining the condition of the veteran's son 
before his eighteenth birthday as well as his current status.  
VA is therefore responsible for informing the veteran of the 
importance of submitting these records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Under the circumstances described above, additional 
development is considered necessary.  Therefore, this case is 
Remanded to the RO for the following development:

1.  The RO should contact the veteran and 
inquire as to the availability of any 
medical treatment records that may be 
available concerning treatment or 
evaluation of the veteran's son prior to 
the time that he turned eighteen.  This 
should include, but not be limited to, 
records from Dr. Kendall of West 
Columbia, SC, Toumey Hospital in Sumter, 
SC, and Charter Rivers mental health 
facility in Columbia, SC.  The RO should 
also obtain from the veteran the names 
and addresses of all medical care 
providers who have treated his son for 
his psychiatric condition since his 
eighteenth birthday.  Further, the 
veteran should be asked to provide a list 
of all the places of employment where his 
son has been employed since his 
eighteenth birthday.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should contact the appropriate 
state or local vocational rehabilitation 
agency and request a copy of the file(s) 
pertaining the participation of the 
veteran's son in any of its vocational 
rehabilitation programs.  This should 
include any reports generated with regard 
to his placement with [redacted] (a 
furniture maker).

3.  The RO should contact the specific 
McDonalds, Piggly Wiggly, and Taco Bell 
establishments wherein the veteran's son 
was employed.  Any other employer 
referenced by the veteran should also be 
contacted.  The RO should request each 
employer to furnish all employment 
records concerning the veteran's son.  In 
particular, these records should include 
documentation of all periods of 
employment, including dates and hours 
worked during this period of time, and 
the reason(s) for employment termination.  
The veteran and his son should be asked 
to furnish any needed releases to obtain 
the son's employment information.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), Fast Letter 00-92 (Dec. 13, 2000), 
and Fast Letter 01-02 (Jan. 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  It should 
be determined whether the veteran's son 
was capable of self-support at age 18, 
consistent with 38 C.F.R. § 3.356, 
Dobson, supra., and all other pertinent 
legal authority.  If a finding is made 
that the veteran's son was incapable of 
self support as of his eighteenth 
birthday, then the RO must consider 
whether there was improvement subsequent 
to that time sufficient to render the 
veteran's son capable of self-support.

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board 
for further appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


